           Case 6:20-cv-01122-ADA Document 10 Filed 01/13/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

    TRANSCEND SHIPPING SYSTEMS, LLC,

                    Plaintiff,
                                                           Civil Action No. 6:20-cv-01122
    v.

    MAERSK, INC., A.P. MOLLER – MAERSK
                                                           JURY DEMANDED
    A/S, AND MAERSK LINE LTD.

                    Defendants.


                      DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Maersk Inc., A.P. Moller –

Maersk A/S, and Maersk Line Ltd. state that Defendants Maersk, Inc. and Maersk Line, Limited 1

are wholly owned subsidiaries of Defendant A.P. Moller - Maersk A/S, which is publicly traded

on the Danish stock exchange. No publicly held corporation holds more than 10% of A.P. Moller-

Maersk A/S’s stock.



Dated: January 13, 2021                               Respectfully submitted,

                                                      /s/ Michael J. Collins
                                                      Michael J. Collins
                                                      Texas State Bar. No. 04614510
                                                      mjc@maierandmaier.com
                                                      Maier & Maier, PLLC
                                                      2777 Allen Parkway, Suite 1000
                                                      Houston, Tx 77019
                                                      Telephone: (713) 452-2620
                                                      Facsimile: (703) 991-7071




1
 Defendants provide and the legal names for Maersk Inc. and Maersk Line, Limited, rather than
the incorrect names used in the caption.
                                             1

IF "" = "1" "Error! Unknown document property name.
           Case 6:20-cv-01122-ADA Document 10 Filed 01/13/21 Page 2 of 3




                                                          ATTORNEYS FOR DEFENDANTS
                                                          MAERSK INC., A.P. MOLLER –
                                                          MAERSK A/S, AND MAERSK LINE,
                                                          LIMITED




                                                      2

IF "" = "1" "Error! Unknown document property name.
           Case 6:20-cv-01122-ADA Document 10 Filed 01/13/21 Page 3 of 3




                                         CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on January 13, 2021. As such, this document was served on

all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                          /s/ Michael J. Collins
                                                          Michael J. Collins




                                                      3

IF "" = "1" "Error! Unknown document property name.
